Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2184
                                      71-1             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       1    1 of 19(1 of 19)




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt            POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
        Clerk                      CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                 Filed: February 26, 2020




 Mr. Michael J. Cook
 Collins, Einhorn, Farrell
 4000 Town Center, Ninth Floor
 Southfield, MI 48075

 Mr. Nabil Gallo Foster
 Hinshaw & Culbertson
 151 N. Franklin Street, Suite 2500
 Chicago, IL 60606

 Mr. C. Thomas Ludden
 Ms. Karen Ann Smyth
 Lipson Neilson, 3910 Telegraph Road, Suite 200
 Bloomfield Hills, MI 48302

 Mr. Kevin J Rogers
 Mr. Phillip C. Rogers
 Mr. Theodore James Westbrook
 6140 28th Street, S.E., Suite 115
 Grand Rapids, MI 49546-6938

 Mr. Theodore W. Seitz
 Dykema, 201 Townsend Street, Suite 900
 Lansing, MI 48933

       Re:       Case Nos. 19-1091/1127/1128, Daniel VanderKodde, et al v. Mary Jane Elliott, P.C., et al
                 Originating Case No. : 1:17-cv-00203

 Dear Counsel,

    The court today announced its decision in the above-styled cases.
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2185
                                      71-1             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       2    2 of 19(2 of 19)




    Enclosed is a copy of the court's opinion together with the judgment which has been entered
 in conformity with Rule 36, Federal Rules of Appellate Procedure.

                                                 Yours very truly,

                                                 Deborah S. Hunt, Clerk



                                                 Cathryn Lovely
                                                 Deputy Clerk

 cc: Mr. Thomas Dorwin

 Enclosures

 Mandate to issue.
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2186
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       1    3 of 19(3 of 19)



                                 RECOMMENDED FOR PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 20a0057p.06

                     UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



  DANIEL VANDERKODDE; SUSAN BUCK; RUBY ROBINSON; ANITA                      ŉ
  BECKLEY; RITCHIE SWAGERTY, on behalf of themselves and all others         Ň
  similarly situated,                                                       Ň
              Plaintiffs-Appellants/Cross-Appellees (19-1091/1127/1128),    Ň
                                                                            Ň
                                                                            >   Nos. 19-1091/1127/1128
         v.                                                                 Ň
                                                                            Ň
                                                                            Ň
  MARY JANE M. ELLIOTT, P.C. (19-1091/1127); BERNDT & ASSOCIATES,           Ň
  P.C. (19-1091/1128),                                                      Ň
                              Defendants-Appellees/Cross-Appellants,        Ň
                                                                            Ň
  LVNV FUNDING, LLC; MIDLAND FUNDING, LLC; MIDLAND CREDIT                   Ň
  MANAGEMENT, INC.; ENCORE CAPITAL GROUP, INC.,                             Ň
                                                                            Ň
                                  Defendants-Appellees (19-1091).
                                                                            ŋ

                          Appeal from the United States District Court
                     for the Western District of Michigan at Grand Rapids.
                    No. 1:17-cv-00203—Paul Lewis Maloney, District Judge.

                                    Argued: January 29, 2020

                              Decided and Filed: February 26, 2020

                     Before: GUY, SUTTON, and GRIFFIN, Circuit Judges.

                                       _________________

                                             COUNSEL

 ARGUED: Theodore J. Westbrook, WESTBROOK LAW PLLC, Grand Rapids, Michigan, for
 Daniel VanderKodde, Susan Buck, Ruby Robinson, Anita Beckley, and Ritchie Swagerty.
 Michael J. Cook, COLLINS EINHORN FARRELL PC, Southfield, Michigan for Mary Jane M.
 Elliott, P.C. C. Thomas Ludden, LIPSON NEILSON P.C., Bloomfield Hills, Michigan, for
 Berndt & Associates, P.C. Theodore W. Seitz, DYKEMA GOSSETT PLLC, Lansing,
 Michigan, for Midland Funding, LLC, Midland Credit Management, Inc., and Encore Capital
 Group, Inc. ON BRIEF: Theodore J. Westbrook, WESTBROOK LAW PLLC, Grand Rapids,
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2187
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       2    4 of 19(4 of 19)


  Nos. 19-1091/1127/1128                   VanderKodde, et al. v.                                  Page 2
                                       Mary Jane M. Elliott, P.C., et al.

 Michigan, Phillip C. Rogers, Kevin J. Rogers, LAW OFFICE OF PHILLIP C. ROGERS, Grand
 Rapids, Michigan, for Daniel VanderKodde, Susan Buck, Ruby Robinson, Anita Beckley, and
 Ritchie Swagerty. Michael J. Cook, COLLINS EINHORN FARRELL PC, Southfield, Michigan
 for Mary Jane M. Elliott, P.C. C. Thomas Ludden, Karen A. Smyth, LIPSON NEILSON P.C.,
 Bloomfield Hills, Michigan, for Berndt & Associates, P.C. Theodore W. Seitz, DYKEMA
 GOSSETT PLLC, Lansing, Michigan, for Midland Funding, LLC, Midland Credit Management,
 Inc., and Encore Capital Group, Inc. Nabil G. Foster, HINSHAW & CULBERTSON LLP,
 Chicago, Illinois, for LVNV Funding, LLC.

      GRIFFIN, J., delivered the opinion of the court in which GUY and SUTTON, JJ., joined.
 SUTTON, J. (pp. 10–16), delivered a separate concurring opinion.

                                          _________________

                                                OPINION
                                          _________________

         GRIFFIN, Circuit Judge.

         In Exxon Mobil Corp. v. Saudi Basic Industries Corp., the Supreme Court made clear that
 the Rooker-Feldman doctrine—which prohibits the lower federal courts from reviewing appeals
 of state-court decisions—applies only to an exceedingly narrow set of cases. 544 U.S. 280
 (2005). This putative class action brought under the Fair Debt Collection Practices Act and
 Michigan consumer laws “is not the rare one that threads the Rooker-Feldman needle.” Van
 Hoven v. Buckles & Buckles, P.L.C., 947 F.3d 889, 892 (6th Cir. 2020). We therefore reverse its
 dismissal on Rooker-Feldman grounds and remand for further proceedings.

                                                     I.

         Plaintiffs are consumers who held credit accounts with various financial institutions and
 later defaulted on their debts. Defendants LVNV Funding, LLC and Midland Funding, LLC
 bought these debts1 and hired defendant Mary Jane M. Elliott, P.C., a law firm, to represent them
 in collection proceedings. In five separate actions, Elliott filed complaints and supporting
 affidavits in Michigan state court against plaintiffs on LVNV’s or Midland Funding’s behalf.


         1LVNV     bought Swagerty’s and VanderKodde’s debts; Midland Funding bought Beckley’s, Buck’s, and
 Robinson’s debts. Defendant Midland Credit Management, Inc. serviced the accounts owned by Midland Funding;
 both are subsidiaries of defendant Encore Capital Group, Inc.
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2188
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       3    5 of 19(5 of 19)


  Nos. 19-1091/1127/1128                VanderKodde, et al. v.                               Page 3
                                    Mary Jane M. Elliott, P.C., et al.

 Each suit resulted in a judgment against the debtor—by default in Buck’s, Robinson’s, and
 Swagerty’s cases, and by consent in Beckley’s and VanderKodde’s.

        After obtaining a court judgment against a debtor, a “judgment creditor” may resort to
 garnishment “to intercept the debtor’s income at its source (say from the debtor’s employer)
 rather than trying to collect from the debtor herself.” Van Hoven, 947 F.3d at 891. Michigan’s
 Court Rules “offer a simplified post-judgment garnishment procedure”:

        To collect, the creditor gives the court clerk a verified statement that describes the
        debt and the parties. MCR 3.101(D). If everything “appears to be correct,” the
        clerk issues a writ of garnishment and the creditor serves it on the third party, the
        garnishee. MCR 3.101(D)–(E). Unless the garnishee or debtor objects, that’s
        usually it: The garnishee gives the money to the creditor rather than the debtor.
        MCR 3.101(J)(1).

 Id. Following this roadmap, defendants filed multiple “request[s] and writ[s] for garnishment” in
 state court for each judgment debtor. At this stage, defendant Berndt & Associates, P.C., a law
 firm, represented LVNV in plaintiff Swagerty’s case, while Elliott remained counsel in the other
 cases. None of the judgment debtors (i.e., plaintiffs in this case) objected to any of the writs
 within the fourteen-day window for doing so.

        This case concerns the rate of post-judgment interest used in creating the writ-of-
 garnishment requests. Michigan law provides specific methods for calculating judgment interest.
 In many cases, including this one, it “is calculated on the entire amount of the money judgment,
 including attorney fees and other costs,” using the following method:

        [I]nterest on a money judgment recovered in a civil action is calculated at
        6-month intervals from the date of filing the complaint at a rate of interest equal
        to 1% plus the average interest rate paid at auctions of 5-year United States
        treasury notes during the 6 months immediately preceding July 1 and January 1,
        as certified by the state treasurer, and compounded annually, according to this
        section.

 MCL § 600.6013(8). Section 600.6013(8) does not distinguish between pre-judgment and post-
 judgment interest. See Matich v. Modern Research Corp., 420 N.W.2d 67, 75 (Mich. 1988)
 (“Pre judgment interest vests or becomes fixed at the time the judgment is entered, while post
 judgment interest continues to accumulate or ‘accrue’ after the time the judgment is entered.”
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2189
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       4    6 of 19(6 of 19)


  Nos. 19-1091/1127/1128                VanderKodde, et al. v.                               Page 4
                                    Mary Jane M. Elliott, P.C., et al.

 (emphases omitted)). The Michigan Department of Treasury’s website lists every judgment
 interest rate calculated using this method, dating back to 1987.         Interest Rates for Money
 Judgments,     https://www.michigan.gov/treasury/0,4679,7-121-44402_44404-107013--,00.html
 (last visited Feb. 24, 2020). During the eleven-year period at issue here, it reached a peak of
 4.033% and a valley of 0.687%. Id.

        In the writs of garnishment in this case, the outstanding amounts of plaintiffs’ debts were
 calculated using the much higher post-judgment rate of 13%. This is the maximum interest rate
 allowed for a judgment “rendered on a written instrument evidencing indebtedness with a
 specified [or variable] interest rate.” MCL § 600.6013(7). But the underlying judgments here
 were not so rendered. The three default judgments specify that they are “not based on a note or
 other written evidence of indebtedness,” and none of the judgments include any supporting
 written instrument. So, plaintiffs allege, use of the 13% rate was improper under Michigan law.

        Plaintiffs claim that defendants’ use of this impermissibly high interest rate in the writs of
 garnishment led to defendants (1) falsely communicating that plaintiffs owed more money than
 they actually did and (2) collecting (and attempting to collect) more money from plaintiffs than
 the law allowed. Both of these actions allegedly violate the Fair Debt Collection Practices Act
 (“FDCPA”), 15 U.S.C. § 1692 et seq., which “prohibits debt collectors from employing ‘false,
 deceptive, or misleading’ practices.” Sheriff v. Gillie, 136 S. Ct. 1594, 1598 (2016) (quoting
 15 U.S.C. § 1692e); see §§ 1692e, 1692f.         Seeking to represent thousands of Michigan
 consumers, plaintiffs brought suit in the United States District Court for the Western District of
 Michigan, alleging violations of the FDCPA; the Michigan Collection Practices Act, MCL
 § 445.251, et seq.; and the Michigan Occupational Code, MCL § 339.101 et seq.

        Elliott and Berndt filed motions to dismiss the claims against them pursuant to Federal
 Rule of Civil Procedure 12(b)(1). The district court granted their motions and dismissed the
 claims for lack of subject-matter jurisdiction. VanderKodde v. Mary Jane M. Elliott, P.C.,
 314 F. Supp. 3d 836 (W.D. Mich. 2018). Plaintiffs’ lawsuit, the district court said, amounted to
 an appeal of the judgments and writs of garnishment in the state-court collection proceedings,
 and such appeals are barred under the Rooker-Feldman doctrine. Following Elliott and Berndt’s
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2190
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       5    7 of 19(7 of 19)


  Nos. 19-1091/1127/1128                         VanderKodde, et al. v.                                           Page 5
                                             Mary Jane M. Elliott, P.C., et al.

 lead, the remaining defendants also filed a motion to dismiss, arguing that Rooker-Feldman
 barred the claims against them, too. The district court granted that motion in a short order,
 relying on the reasoning in its previous dismissal order, and entered judgment.

          Plaintiffs timely appealed.           Elliott and Berndt filed cross-appeals raising statute-of-
 limitations defenses.

                                                             II.

          “This Court reviews questions of subject matter jurisdiction de novo.” Todd v. Weltman,
 Weinberg & Reis Co., 434 F.3d 432, 435 (6th Cir. 2006).

                                                            A.

          “The Rooker-Feldman doctrine bars lower federal courts from conducting appellate
 review of final state-court judgments because 28 U.S.C. § 1257 vests sole jurisdiction to review
 such claims in the Supreme Court.” Berry v. Schmitt, 688 F.3d 290, 298 (6th Cir. 2012); see
 D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S.
 413 (1923). The doctrine has a limited scope. It does not, for example, bar “a district court from
 exercising subject-matter jurisdiction simply because a party attempts to litigate in federal court
 a matter previously litigated in state court.” Exxon, 544 U.S. at 293. It applies only to the
 “narrow” set of “cases brought by state-court losers complaining of injuries caused by state-court
 judgments rendered before the district court proceedings commenced and inviting district court
 review and rejection of those judgments.”2 Id. at 284.

          We determine whether Rooker-Feldman bars a claim by looking to the “source of the
 injury the plaintiff alleges in the federal complaint.” McCormick v. Braverman, 451 F.3d 382,
 393 (6th Cir. 2006). If the source of the plaintiff’s injury is the state-court judgment itself, then
 Rooker-Feldman applies. Id. “If there is some other source of injury, such as a third party’s

          2Rooker-Feldman     is often discussed along with the abstention doctrines, like Younger and Pullman,
 because they similarly prohibit review of state-court actions by federal courts. But Rooker-Feldman is not an
 abstention doctrine—that is, a “judicially created” exception to federal-court jurisdiction. See Lindsey v. Normet,
 405 U.S. 56, 62 n.5 (1972). Rather, Rooker-Feldman operates as a natural consequence of Congress’s decision not
 to grant subject-matter jurisdiction to the federal district courts or courts of appeals to consider appeals of state-court
 decisions.
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2191
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       6    8 of 19(8 of 19)


  Nos. 19-1091/1127/1128                  VanderKodde, et al. v.                             Page 6
                                      Mary Jane M. Elliott, P.C., et al.

 actions, then the plaintiff asserts an independent claim.” Lawrence v. Welch, 531 F.3d 364, 368–
 69 (6th Cir. 2008) (quoting McCormick, 451 F.3d at 394). “A court cannot determine the source
 of the injury ‘without reference to [the plaintiff’s] request for relief.’” Berry, 688 F.3d at 299
 (alteration in original) (quoting Evans v. Cordray, 424 F. App’x 537, 539 (6th Cir. 2011)).

        We recently considered the applicability of Rooker-Feldman in circumstances quite
 similar to those here. Van Hoven, 947 F.3d at 891. In Van Hoven, a judgment debtor brought an
 FDCPA class action against a law firm that filed requests for writs of garnishment in Michigan
 state court to collect on her (and others’) debts. Id. She alleged that those requests unlawfully
 “tacked on the costs of the request (a $15 filing fee) to the amount due” and “added the costs of
 prior failed garnishments.”    Id.    Faced with the defendants’ jurisdictional challenge under
 Rooker-Feldman, we held that the doctrine did not apply for two reasons.

        First, Rooker-Feldman “applies only when a state court renders a judgment—when the
 court ‘investigates, declares, and enforces liabilities’ based on application of law to fact.” Id. at
 892 (brackets omitted) (quoting Feldman, 460 U.S. at 479). A writ of garnishment is not a
 judgment—it is the result of a “ministerial process,” id. at 893, in which the clerk of the court
 has a nondiscretionary obligation to issue the writ if the request “appears to be correct,” MCR
 3.101(D). “Rooker-Feldman does not apply to ‘ministerial’ actions by court clerks.” Van
 Hoven, 947 F.3d at 893 (quoting Feldman, 460 U.S. at 479–80).

        Second, the plaintiff’s injuries stemmed not from the writs of garnishment themselves,
 but rather “the costs included in them.” Id. That is, the plaintiff’s allegations “target[ed]
 Buckles & Buckles’ actions in tallying the amount of relief requested, not the writs of
 garnishment themselves.” Id. Van Hoven also discussed Todd v. Weltman, Weinberg & Reis
 Co., 434 F.3d at 435–37, which concerned an FDCPA action “alleging that a creditor made a
 false statement to obtain a garnishment order in state court.” Van Hoven, 947 F.3d at 893.
 There, we similarly held that Rooker-Feldman did not apply because the plaintiff’s injuries
 stemmed from the defendant’s conduct, not the state-court judgment, as the plaintiff claimed he
 “was injured by [the defendant] when [the defendant] filed a false affidavit.” Todd, 434 F.3d at
 437.
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2192
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       7    9 of 19(9 of 19)


  Nos. 19-1091/1127/1128                VanderKodde, et al. v.                             Page 7
                                    Mary Jane M. Elliott, P.C., et al.

                                                B.

        Both reasonings from Van Hoven apply here. The district court found that plaintiffs’
 injuries “were caused by the writs of garnishment,” and that the writs were “state-court orders
 subject to Rooker-Feldman.” VanderKodde, 314 F. Supp. 3d at 841. Van Hoven’s holding that a
 writ of garnishment issued by a Michigan court “is not a state court judgment” directly
 contradicts this conclusion and controls our decision here. 947 F.3d at 893.

        But the district court also found that Rooker-Feldman applied for a different reason:
 because “the sources of Plaintiffs’ injuries are the underlying judgments, not the writs of
 garnishment.” VanderKodde, 314 F. Supp. 3d at 840. The district court stated that the “legal
 error” at issue—use of the 13% rate of judgment interest that exceeded what Michigan law
 allows—“occurred in the underlying judgments, not in the request for writs of garnishment.” Id.
 Each judgment includes the amount of “judgment interest accrued thus far” and all but one list
 13% as the “statutory rate” that amount was “based on.” The phrase “judgment interest accrued
 thus far”—that is, at the time of the judgment’s filing—specifically describes pre-judgment
 interest. See Matich, 420 N.W.2d at 75. But MCL § 600.6013(8) makes no distinction between
 pre-judgment interest and post-judgment interest. Both are calculated in the exact same way.
 So, continued the district court, the post-judgment interest rate used in calculating the amount
 owed in the garnishment requests had to be identical to the pre-judgment interest rate that
 appeared in the underlying judgments. In other words, “the judgment set the rate for both pre
 and post-judgment interest.” VanderKodde, 314 F. Supp. 3d at 841.

        The problem with the district court’s reasoning is its focus on the likely source of
 defendants’ calculation error rather than the source of plaintiffs’ injury. In their complaint,
 plaintiffs allege that defendants “willfully and intentionally collected and attempted to collect
 amounts that they are not entitled to collect,” in violation of the FDCPA, by “calculating
 postjudgment interest [in the writs of garnishment] at a rate higher than” Michigan law allows.
 Again, Van Hoven controls our decision here, as plaintiffs target defendants’ “actions in tallying
 the amount of relief requested,” rather than the state-court judgments themselves. Van Hoven,
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2193
                                      71-2              Filed 02/26/20
                                             Filed: 02/26/2020    Page:Page
                                                                        8   10 of 19
                                                                                  (10 of 19)


   Nos. 19-1091/1127/1128                 VanderKodde, et al. v.                              Page 8
                                      Mary Jane M. Elliott, P.C., et al.

  947 F.3d at 893. That the defendants in Van Hoven added costs to the total amount owed instead
  of using an unlawfully high interest rate does not compel a different result.

         The collection proceeding against Swagerty helps to illustrate the disconnect between the
  state-court judgments and plaintiffs’ injuries. That judgment—unlike the judgments in the other
  cases—listed a pre-judgment interest rate of 4.06%. But Berndt nevertheless calculated the
  amount owed in the writ-of-garnishment requests it filed using a 13% rate. This shows that
  inclusion of the unlawfully high amount owed in the writs of garnishment did not flow from the
  judgments as a natural, inevitable consequence of their existence.              Instead, it required
  independent conduct by defendants.        That’s the conduct that plaintiffs focus on in their
  complaint: “tallying the amount of relief requested” in the writ-of-garnishment requests. Id.

         Harold v. Steel, 773 F.3d 884, 885–86 (7th Cir. 2014), which the district court relied on
  below and defendants rely on now, does not change things. See VanderKodde, 314 F. Supp. 3d
  at 842. We discussed and distinguished that case in Van Hoven:

         [In Harold, the] claimant alleged that a debt collector had made a false statement
         in litigation to obtain a default judgment against him. [773 F.3d] at 885. The
         plaintiff’s injury was caused by the state court judgment, not the defendant’s
         actions. That’s because the plaintiff had already raised the same objections in
         state court and lost. Id. The resulting state court judgment prompted the
         plaintiff’s wages to be garnished. That made the plaintiff a “state-court loser[ ]”
         complaining of an injury “caused by [a] state-court judgment[ ]” against him,
         seeking “review and rejection” of a factual determination the state court had
         already made. Exxon, 544 U.S. at 284. By contrast, Van Hoven never raised her
         concerns in Michigan state court. Right or wrong, Harold does not apply.

  Van Hoven, 947 F.3d at 893 (last three alterations in original). The same goes here, as plaintiffs
  did not raise any objections in state court, either.      The district court stated that applying
  Rooker-Feldman made “intuitive sense” because “[w]here parties are afforded an opportunity to
  challenge the amount of money that will be garnished, they should do so,” instead of “sit[ting] on
  their hands” and later suing in federal court. VanderKodde, 314 F. Supp. 3d at 844–45. This is a
  valid concern, but not under Rooker-Feldman. Other doctrines, like res judicata, collateral
  estoppel, and forfeiture can discourage strategic sandbagging in litigation. Rooker-Feldman’s
  focus lies elsewhere.
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2194
                                      71-2              Filed 02/26/20
                                             Filed: 02/26/2020    Page:Page
                                                                        9   11 of 19
                                                                                  (11 of 19)


   Nos. 19-1091/1127/1128                    VanderKodde, et al. v.                          Page 9
                                         Mary Jane M. Elliott, P.C., et al.

         Because Rooker-Feldman does not apply, we reverse the district court’s dismissal for
  lack of subject-matter jurisdiction.

                                                     III.

         Defendants raise several alternate grounds on which to affirm the district court’s
  dismissal of this case, including standing, “comity,” and the statute of limitations (which Elliott
  and Berndt raise in their cross-appeals). But the district court did not address any of them.
  Because this is “a court of review, not of first view,” Cutter v. Wilkinson, 544 U.S. 709, 718 n.7
  (2005), we “remand the case to the district court to resolve [these issues] in the first instance,”
  Cavin v. Mich. Dep’t of Corr., 927 F.3d 455, 459 (6th Cir. 2019).

                                                     IV.

         For the reasons discussed above, we reverse the district court’s judgment, dismiss the
  cross-appeals, and remand for further proceedings consistent with this opinion.
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2195
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       10 12 of 19
                                                                                (12 of 19)


   Nos. 19-1091/1127/1128                 VanderKodde, et al. v.                             Page 10
                                      Mary Jane M. Elliott, P.C., et al.

                                         _________________

                                          CONCURRENCE
                                         _________________

           SUTTON, Circuit Judge, concurring. After Justice Ginsburg’s unanimous opinion in
  Exxon Mobil v. Saudi Basic Industries, 544 U.S. 280 (2005), it looked like the Court finally and
  mercifully had driven a stake through Rooker-Feldman. The so-called doctrine had caused so
  much mischief, creating needless complications, distracting litigants and courts from the
  properly presented federal issues at hand, and helping no one, not even the supposed
  beneficiaries of its largesse: state court judgments. One could be forgiven for thinking, as I and
  others did, that, unless your name was Rooker or Feldman, this supposed limit on the jurisdiction
  of the federal courts applied to no one, save the occasional innocent who thought he could obtain
  appellate review of a final state supreme court decision in federal district court, as opposed to the
  U.S. Supreme Court. See Samuel Bray, Rooker-Feldman (1923–2006), 9 Green Bag 2d 317,
  317–18 (2006); In re Smith, 349 F. App’x 12, 17 (6th Cir. 2009) (Sutton, J., concurring in part
  and dissenting in part).

           But that did not happen. As this case and many others in our circuit confirm, Rooker-
  Feldman is back to its old tricks of interfering with efforts to vindicate federal rights and
  misleading federal courts into thinking they have no jurisdiction over cases Congress empowered
  them to decide. In our circuit alone, there have been dozens of post-Exxon Mobil cases tangling
  with the doctrine: by my count, at least 80. See, e.g., Hake v. Simpson, 770 F. App’x 733, 736
  (6th Cir. 2019); Berry v. Schmitt, 688 F.3d 290, 298–302 (6th Cir. 2012); Edwards v. Thornton,
  413 F. App’x 802, 803–04 (6th Cir. 2011); Lawrence v. Welch, 531 F.3d 364, 370–72 (6th Cir.
  2008).

           We are not alone. Rooker-Feldman continues to wreak havoc across the country. See,
  e.g., Klimowicz v. Deutsche Bank Nat’l Tr. Co., 907 F.3d 61, 64–66 (1st Cir. 2018); Sung Cho v.
  City of New York, 910 F.3d 639, 644–49 (2d Cir. 2018); In re Phila. Entm’t & Dev. Partners,
  879 F.3d 492, 498–503 (3d Cir. 2018); Hulsey v. Cisa, 947 F.3d 246, 249–52 (4th Cir. 2020);
  Truong v. Bank of Am., N.A., 717 F.3d 377, 382–85 (5th Cir. 2013); Kelley v. Med-1 Sols., LLC,
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2196
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       11 13 of 19
                                                                                (13 of 19)


   Nos. 19-1091/1127/1128                VanderKodde, et al. v.                            Page 11
                                     Mary Jane M. Elliott, P.C., et al.

  548 F.3d 600, 605–07 (7th Cir. 2008); Dodson v. Univ. of Ark. for Med. Scis., 601 F.3d 750,
  754–56 (8th Cir. 2010); Cooper v. Ramos, 704 F.3d 772, 777–82 (9th Cir. 2012); Mayotte v. U.S.
  Bank Nat’l Ass’n, 880 F.3d 1169, 1173–76 (10th Cir. 2018); May v. Morgan County, 878 F.3d
  1001, 1004–07 (11th Cir. 2017); D.C. Healthcare Sys., Inc. v. District of Columbia, 925 F.3d
  481, 485–90 (D.C. Cir. 2019).

         Notwithstanding Exxon Mobil’s efforts to return Rooker-Feldman to its modest roots,
  lawyers continue to invoke the rule and judges continue to dismiss federal actions under it.
  Here’s to urging the Court to give one last requiem to Rooker-Feldman.

         The Rooker side of things had what seemed to be a humble start in 1923. The Supreme
  Court dismissed a federal lawsuit seeking to “declare” a state trial court judgment “null and
  void” after it had already been affirmed by the state’s supreme court. Rooker v. Fid. Tr. Co., 263
  U.S. 413, 414. The brisk, unanimous opinion turned on a section of the Judicial Code, now
  located at 28 U.S.C. § 1257, that permits only the United States Supreme Court to review appeals
  from state supreme courts. Id. at 416. That was right—not because of comity concerns or any
  new doctrine that limited the jurisdiction of the federal courts but because only the United States
  Supreme Court, not federal district courts, may entertain appeals from final judgments of the
  state courts. 28 U.S.C. § 1257.

         Born of a misapprehension about how to appeal a state supreme court decision, Rooker
  was “largely forgotten” until a law professor in 1980 re-conceptualized it into a doctrine that
  barred federal courts from addressing federal claims that overlapped with state court rulings.
  Richard H. Fallon, Jr., John F. Manning, Daniel J. Meltzer & David L. Shapiro, Hart and
  Wechsler’s The Federal Courts and the Federal System 1409 (7th ed. 2015); see Williamson
  B.C. Chang, Rediscovering the Rooker Doctrine: Section 1983, Res Judicata and the Federal
  Courts, 31 Hastings L.J. 1337 (1980). Three years later, Feldman completed the picture. The
  Court relied on Rooker in dismissing a federal lawsuit as an attempted appeal of a District of
  Columbia court’s bar-admission ruling. D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).
  The Court’s suggestion that federal courts lack jurisdiction over claims “inextricably
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2197
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       12 14 of 19
                                                                                (14 of 19)


   Nos. 19-1091/1127/1128                 VanderKodde, et al. v.                             Page 12
                                      Mary Jane M. Elliott, P.C., et al.

  intertwined” with state court “decisions,” id. at 482 n.16, 486, became a prolific source of
  controversy, spawning a brood of lower-court heirs.

         Rooker-Feldman developed into an inscrutable abstention doctrine, an untethered way for
  federal courts to defer to state court litigation of related cases and controversies and a new way
  to avoid deciding federal questions. In one scholar’s view, it became “the primary docket-
  clearing workhorse for the federal courts.” Susan Bandes, The Rooker-Feldman Doctrine:
  Evaluating Its Jurisdictional Status, 74 Notre Dame L. Rev. 1175, 1175 (1999). In the process,
  it mushroomed well beyond the § 1257 explanation that gave it birth, as the federal courts found
  one claim after another closely intertwined with claims raised, resolved, sometimes still pending,
  in the state courts. See, e.g., Moccio v. N.Y. State Office of Court Admin., 95 F.3d 195, 199 (2d
  Cir. 1996) (collecting cases). Scholars criticized the decisions and urged the Supreme Court to
  reassess. See Thomas D. Rowe, Rooker-Feldman: Worth Only the Powder to Blow it Up?,
  74 Notre Dame L. Rev. 1081, 1084 (1999); Jack M. Beermann, Comments on Rooker-Feldman
  or Let State Law Be Our Guide, 74 Notre Dame L. Rev. 1209, 1233 (1999); Barry Friedman
  & James E. Gaylord, Rooker-Feldman, From the Ground Up, 74 Notre Dame L. Rev. 1129,
  1133 (1999).

         Cue Exxon Mobil v. Saudi Basic Industries, 544 U.S. 280 (2005). No mean proceduralist,
  Justice Ginsburg set the stage this way: “Variously interpreted in the lower courts, the doctrine
  has sometimes been construed to extend far beyond the contours of the Rooker and Feldman
  cases, overriding Congress’ conferral of federal-court jurisdiction concurrent with jurisdiction
  exercised by state courts, and superseding the ordinary application of preclusion law pursuant to
  28 U.S.C. § 1738.” Id. at 283. She proceeded to emphasize the “narrow ground” the two
  decisions occupy. Id. at 284. They apply only to litigants who sidestep § 1257 by trying to
  vacate or reverse final state court decisions in federal district court: namely, only to “cases
  brought by state-court losers complaining of injuries caused by state-court judgments rendered
  before the district court proceedings commenced and inviting district court review and rejection
  of those judgments.” Id. The key words are “review” and “judgments.” The doctrine does not
  apply to federal lawsuits presenting similar issues to those decided in a state court case or even to
  cases that present exactly the same, and thus the most inextricably intertwined, issues. See id. at
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2198
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       13 15 of 19
                                                                                (15 of 19)


   Nos. 19-1091/1127/1128                  VanderKodde, et al. v.                              Page 13
                                       Mary Jane M. Elliott, P.C., et al.

  293. Else, Rooker-Feldman would extend “far beyond” its proper scope. Id. at 283. As a
  jurisdictional doctrine focused on state court judgments, it’s about one thing and one thing alone:
  efforts to evade Congress’s decision to funnel all appeals from final state court decisions to the
  United States Supreme Court.

         That seemed to be it. One year later, Justice Stevens pronounced that Exxon Mobil had
  “finally interred” the doctrine after it had “produced nothing but mischief for 23 years.” Lance v.
  Dennis, 546 U.S. 459, 468 (2006) (Stevens, J., dissenting). One commentator wrote a mock
  obituary for “Rooker Feldman, the legal personality,” “hop[ing] that he leaves no survivors.”
  Samuel Bray, Rooker-Feldman (1923–2006), 9 Green Bag 2d 317, 318 (2006).

         But Rooker-Feldman harasses litigants and courts to this day. Litigants continue to make
  expansive Rooker-Feldman arguments, even to the Supreme Court itself. Skinner v. Switzer,
  562 U.S. 521, 531 (2011). And lower courts keep buying them. See id. at 529. One empirical
  analysis suggests the doctrine proliferated even more after Exxon Mobil’s attempt to limit it.
  Raphael Graybill, Comment, The Rook That Would Be King: Rooker-Feldman Abstention
  Analysis After Saudi Basic, 32 Yale J. on Reg. 591, 591–92 (2015). That conclusion matches my
  anecdotal experience.

         Think of this case and the allegations in it. Plaintiffs allege that the defendants requested
  state court writs of garnishment with greater post-judgment interest than state law allowed, all in
  violation of the federal Fair Debt Collection Practices Act. See 15 U.S.C. § 1692e. No part of
  this federal lawsuit could be thought of as an effort to review a final state court judgment in
  disregard of § 1257. Today’s lawsuit does not seek to undo the writs of garnishment. Just the
  opposite:    The plaintiffs premise their federal lawsuit on the existence of the writs of
  garnishment—the final state court decisions.         Without those decisions, there is no “false
  representation” to challenge and no federal lawsuit to bring. 15 U.S.C. § 1692e(2). That
  Rooker-Feldman purports to limit our jurisdiction makes matters worse.                   Once raised,
  jurisdictional defenses must be addressed.            Once addressed, Rooker-Feldman’s many
  descendants and accordion-like verbal formulations must be confronted, sometimes spiked by
  federal judicial instincts to do less rather than more and to defer to state courts in the process.
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2199
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       14 16 of 19
                                                                                (16 of 19)


   Nos. 19-1091/1127/1128                 VanderKodde, et al. v.                              Page 14
                                      Mary Jane M. Elliott, P.C., et al.

          While I have no objection to those instincts, Rooker-Feldman is not the way to channel
  them.   Better, it seems to me, to recall the roots of Rooker-Feldman and its status as a
  jurisdictional defense, both of which offer a way to cabin it.

          Rooker started as an implication. In saying that “[f]inal judgments or decrees rendered
  by the highest court of a State in which a decision could be had, may be reviewed by the
  Supreme Court,” § 1257 implies that state court losers may not appeal those judgments to federal
  district courts. Just one federal statute to my knowledge empowers district courts to review final
  state court judgments, 28 U.S.C. § 2254(a), which allows federal habeas review of state
  prisoners’ petitions for relief. Even that statute allows just collateral review, as opposed to direct
  review, of state court final judgments. That no other federal statute permits federal district courts
  to directly review state court judgments cements § 1257’s implication that the U.S. Supreme
  Court normally is the exclusive route to appeal final state court judgments.

          The Court’s recent efforts to tighten the screws on the meaning of subject matter
  jurisdiction point in the same direction. See, e.g., Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154,
  166 (2010); Arbaugh v. Y & H Corp., 546 U.S. 500, 510 (2006); Herr v. U.S. Forest Serv., 803
  F.3d 809, 813 (6th Cir. 2015). How strange to treat Rooker-Feldman as a jurisdictional defense
  and yet to extend it beyond its jurisdictional roots in § 1257. All that’s at issue is the meaning of
  a jurisdictional provision—a matter of statutory interpretation, not a free-flowing exercise in
  identifying new explanations for diminishing federal jurisdiction. The same could be said of the
  Court’s efforts to root other doctrines more rigorously in statutory text. See, e.g., Lexmark Int’l.,
  Inc. v. Static Control Components, Inc., 572 U.S. 118, 127–28 (2014); Alexander v. Sandoval,
  532 U.S. 275, 286–87 (2001).

          The text of the statute demands an appellate and judgment-centered approach, which
  asks, as Exxon Mobil asked, whether the claimant seeks to “review” final state court
  “judgments.” 544 U.S. at 284, 292–94. And that’s all Rooker did in response to the plaintiff’s
  request to a federal district court to “declare[] null and void” a state court judgment, reminding
  litigants that only the Supreme Court “could entertain a proceeding to reverse or modify [a state
  court] judgment.” 263 U.S. at 414, 416.
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2200
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       15 17 of 19
                                                                                (17 of 19)


   Nos. 19-1091/1127/1128                VanderKodde, et al. v.                             Page 15
                                     Mary Jane M. Elliott, P.C., et al.

         Any broader approach—using the rule to call into question federal court efforts to
  undermine or sidestep or second guess state court rulings—pulls into its vortex the many things
  the rule does not do. Above everything else, the rule is not a substitute for claim or issue
  preclusion. In our legal system of overlapping state and federal jurisdiction, dueling resolutions
  of claims and issues are a national litigation reality. See Growe v. Emison, 507 U.S. 25, 32
  (1993). There’s no way around it in our federalist system. But Congress and the courts already
  have developed a full arsenal of tools to deal with these problems. Federal courts must give full
  faith and credit to state court judgments. 28 U.S.C. § 1738. That means state court judgments
  have the same preclusive effect in federal court that they would have within the State. Migra v.
  Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984). Long-standing preclusion doctrines
  thus offer plenty of tools—and non-jurisdictional tools at that—to rebuff creative attempts to re-
  litigate state court decisions and judgments in federal court. See Exxon Mobil, 544 U.S. at 293.
  It is hard to see a situation where Rooker-Feldman could add anything meaningful to these rules.
  Fallon, Jr., et al., supra, at 1409–10; see also Friedman & Gaylord, supra, at 1131–33.

         Remember one thing more.        The state courts have not had problems dealing with
  overlapping state and federal court decisions from the other direction.         Claim and issue
  preclusion principles have worked just fine in deciding how to deal with a pending or final
  federal court action with overlapping issues. To my knowledge, there is no Rooker-Feldman
  equivalent in the fifty state high courts. We might learn a thing or two from them.

         Why does this continue to happen? Why do good lawyers and judges continue to invoke
  Rooker-Feldman in the federal courts? Two possibilities come to mind.

         One is a clause in the Court’s recent opinion. While Exxon Mobil tamped fights over the
  meaning of “inextricably intertwined” state and federal court cases, it potentially left room for
  debate over the meaning of federal causes of action “complaining of injuries caused by state-
  court judgments.” 544 U.S. at 284. The clause could refer to a state court judgment that injures
  someone because they lost (and they wish to appeal it). Or it could refer, as some have argued,
  to a state court judgment that injures someone because of a ruling in the decision (and they wish
  to avoid it by relitigating the point in another forum or by using the ruling as a springboard, as
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2201
                                      71-2             Filed 02/26/20
                                            Filed: 02/26/2020    Page: Page
                                                                       16 18 of 19
                                                                                (18 of 19)


   Nos. 19-1091/1127/1128                 VanderKodde, et al. v.                            Page 16
                                      Mary Jane M. Elliott, P.C., et al.

  here, for a federal cause of action). The former possibility is consistent with the rest of the
  sentence of which it is a part—that the rule applies only to “review” of state court “judgments.”
  Id. at 284. The latter possibility transforms the rule into a difficult-to-pin down inquiry that
  invariably overlaps with claim and issue preclusion, and ultimately contradicts the top-line
  imperative of Exxon Mobil: to use preclusion principles rather than a spongy jurisdictional
  doctrine to deal with issues arising in overlapping state and federal cases.

         A second possibility is a naming problem. Each step away from the statute that justifies
  the rule creates exponential risks of expansion and confusion. The rule started innocently as one
  case name, a single step removed from the statute. Then it became another case name. Then it
  became a doctrine. Before long, it took on a life of its own as language from the two decisions,
  read creatively by lawyers and judges and academics conceptualizing the doctrine, created new
  justifications for the rule and new areas for the rule to colonize. Perhaps it’s worth going back to
  the first link in this chain. The rule stems from a statute and could be named accordingly: say
  “the 1257 Rule” or “the Supreme Court review rule.” If you doubt me, compare the fortunes of
  the “final judgment rule” and the “Rooker-Feldman doctrine.”

         Whatever the source of the problem, the remedy in the lower courts is straightforward.
  Absent a claim seeking review of a final state court judgment, a federal court tempted to dismiss
  a case under Rooker-Feldman should do one thing: Stop. If the temptation lingers, the court
  should try something else: Reconsider. And if that does not work, the court should exercise
  jurisdiction anyway and ask the U.S. Supreme Court to reverse it. The Court, I suspect, never
  will, and that’s all we lower court judges should need to know.
Case 1:17-cv-00203-PLM-RSK
              Case: 19-1091 ECF No. 134,
                            Document:    PageID.2202
                                      71-3              Filed 02/26/20
                                             Filed: 02/26/2020    Page:Page
                                                                        1   19 of 19
                                                                                  (19 of 19)



                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

                                        Nos. 19-1091/1127/1128


   DANIEL VANDERKODDE; SUSAN BUCK; RUBY
   ROBINSON; ANITA BECKLEY; RITCHIE SWAGERTY,                                          FILED
   on behalf of themselves and all others similarly situated,                     Feb 26, 2020
          Plaintiffs - Appellants/Cross - Appellees (19-1091/1127/1128),      DEBORAH S. HUNT, Clerk

          v.

   MARY JANE M. ELLIOTT, P.C. (19-1091/1127); BERNDT
   & ASSOCIATES, P.C. (19-1091/1128),
          Defendants - Appellees/Cross - Appellants,

   LVNV FUNDING, LLC; MIDLAND FUNDING, LLC;
   MIDLAND CREDIT MANAGEMENT, INC.; ENCORE
   CAPITAL GROUP, INC.,
          Defendants - Appellees (19-1091).



                         Before: GUY, SUTTON, and GRIFFIN, Circuit Judges.

                                          JUDGMENT
                             On Appeal from the United States District Court
                          for the Western District of Michigan at Grand Rapids.

         THIS CAUSE was heard on the record from the district court and was argued by counsel.

           IN CONSIDERATION THEREOF, it is ORDERED that the judgment of the district court is
  REVERSED, the cross-appeals are DISMISSED, and the case is REMANDED to the district court for
  further proceedings consistent with the opinion of this court.


                                                ENTERED BY ORDER OF THE COURT




                                                Deborah S. Hunt, Clerk
